Exhibit 12.1 Ratio of Earnings to Fixed Charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) For the Nine Months Ended For the Years Ended December 31, September 30, 2014 2013 2012 2011 2010 2009 Earnings: Pretax income from continuing operations $ 98,883 $ 69,694 $ 29,100 $ 5,243 $ 5,670 $ 10,884 Fixed charges 226,695 231,178 105,926 4,837 9,611 14,235 Dividends distributed to shareholders 62,220 61,302 22,304 8,270 8,102 7,108 Equity investee adjustment ) - Noncontrolling interest - - 97 ) - - Total Earnings $ 386,625 $ 361,989 $ 157,389 $ 18,079 $ 23,319 $ 32,227 Fixed Charges: Interest expense $ 226,695 $ 231,178 $ 105,926 $ 4,837 $ 9,611 $ 14,235 Total Fixed Charges 226,695 231,178 105,926 4,837 9,611 14,235 Preferred stock dividends 4,359 3,568 - Total Combined Fixed Charges and Preferred Stock Dividends $ 231,054 $ 234,746 $ 105,926 $ 4,837 $ 9,611 $ 14,235 Ratio of earnings to fixed charges 1.71 1.57 1.49 3.74 2.43 2.26 Ratio of earnings to combined fixed charges and preferred stock dividends 1.67 1.54 1.49 3.74 2.43 2.26 Deficiency related to ratio of earnings to fixed charges NA NA NA NA NA NA Deficiency related to ratio of earnings to combined fixed charges and preferred stock dividends NA NA NA NA NA NA
